DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 11/23/2022.

In the response to the Non-Final Office Action 09/01/2022, the applicant states that claim 1 is amended, claims 4-9, 12, 19 and 20 are canceled without prejudice or disclaimer, and claims 21 and 22 are added. Accordingly, claims 1-3, 10, 11, 13-18, 21 and 22 currently are pending.

Claim 1 is amended. Claims 4-9, 12, 19 and 20 are canceled without prejudice or disclaimer. Claims 21 and 22 are added. In summary, claims 1-3, 10, 11, 13-18, 21 and 22 currently are pending.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Regarding Drawing Object, the amendment has cured the basis of Drawing Objection. Therefore, the Drawing Objection is hereby withdrawn.

	New claim 21 overcomes the cited arts. However, upon further consideration, new grounds of rejection are made in newly applied art. 
 
	Regarding to claim 1, the applicant argues that the cited references fail to disclose, suggest, or otherwise render obvious “the moving speed of the first part is a magnitude of a linear velocity of the first part at a moment when the first part moves; ... the moving length of the first part is a moving length of the entire path that the first part moved from a first point to a second point while maintaining the moving speed equal to or greater than a threshold speed”. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Schwarz discloses “wherein the moving speed of the first part is a magnitude of a linear velocity of the first part at a moment when the first part moves”. For example, in paragraph [0039], Schwarz teaches this monitoring specifically detects any variation in the position and the movement of the objects; Schwarz further teaches a detected change in position and velocity, and orientation; Schwarz further teaches the velocity may be the linear velocity and linear velocity is velocity along linear direction; Schwarz further more teaches the velocity is a value obtained by dividing the moving length by the time taken to the movement.  In Fig. B, Fig. 6C, and paragraph [0062], Schwarz teaches the user’s hand moves toward to virtual content in horizontal and linear direction as illustrated in Fig. 6B and Fig. 6C; Schwarz further teaches the movement includes the velocity in linear direction, i.e. linear velocity;  
    PNG
    media_image1.png
    220
    719
    media_image1.png
    Greyscale
  In Fig. 7A, Fig. 7B, Fig. 7C, Fig. 7D, and paragraph [0072], Schwarz teaches as the user progressively moves her extended finger towards to the virtual content along the linear direction with a velocity in the linear direction, eventually the user's finger will be within the input threshold distance; Schwarz further teaches the user progressively moves her extended finger towards to the virtual content at a linear velocity as illustrated in Fig. 7A, Fig. 7B, Fig. 7C and Fig. 7D. 
    PNG
    media_image2.png
    453
    777
    media_image2.png
    Greyscale

. In Fig. 7A-7D, and paragraph [0082], Schwarz teaches detecting the  hand speed; Schwarz further teaches the speed and velocity is along the horizontal direction as illustrated in Fig. 7A-D; Schwarz further more teaches the speed and velocity along the horizontal direction is linear velocity. In paragraph [0083], Schwarz teaches linear distances; Schwarz further teaches the movement is along a straight path; Schwarz further more teaches the linear velocity is a value obtained by dividing the straight path or linear distance by the time taken to the movement along the straight path. 
Schwarz further discloses “wherein the moving length of the first part is a moving length of the entire path that the first part moved from a first point to a second point while maintaining the moving speed equal to or greater than a threshold speed”. For example, in paragraph [0031], Schwarz teaches monitor a subsequent movement of the part of the user's hand while that part is continuously within the input threshold distance; Schwarz further teaches moving speed is equal to or greater than zero; threshold speed is greater than zero. In paragraph [0039], Schwarz teaches  continuously monitor the positioning and movement of the user and the objects; Schwarz further teaches this monitoring specifically detects any variation in the position and the movement of the objects, such as a detected change in position, velocity, orientation or acceleration. In Fig. 4 and paragraph [0053], Schwarz teaches a user's actual hand 430 is moving to and approaching the virtual content 410; Schwarz further teaches a user is moving user’s hand from a first point to tap, or touch a virtual object; Schwarz further teaches a user may move and use any actual body part to interact with the virtual content. In Fig. 5 and paragraph [0054], Schwarz teaches the user's hand is now interacting with the virtual content at a second point based on the movement of user’s hand as illustrated in Fig. 4 and Fig. 5. In Fig. 6B and paragraph [0059], Schwarz teaches the closest portion of the user's hand 610B is within a target threshold distance to at least one portion of the virtual content 600B. In Fig. 6C, Fig. 6B, and paragraph [0060], Schwarz teaches if the user were to move her hand to a different location while still maintaining her hand within a target threshold distance to any other portion of the virtual content 600B, then the target visual cue 620B will follow the user's hand movement and will relocate to a corresponding different portion of the virtual content 600B. In Fig. 7A and paragraph [0071], Schwarz teaches  the user's finger is sufficiently close to the virtual content. In Fig. 7A, Fig. 7B, and [0072], Schwarz teaches the user progressively moves her extended finger towards to the virtual content; Schwarz further teaches the user's finger is be within the input threshold distance. In Fig. 7C and paragraph [0075], Schwarz teaches  part of the user's finger is on the front side of the virtual content while a different part of the user's finger is on a back side of the virtual content. 
    PNG
    media_image3.png
    471
    767
    media_image3.png
    Greyscale
. In paragraph [0083], Schwarz teaches linear distances; Schwarz further teaches the movement is along a straight path.
Palangie discloses “maintaining the moving speed equal to or greater than a threshold speed”. For example, in paragraph [0053], Palangie teaches  the rate of change of the speed of the movement of the user-controlled real object; Palangie further teaches an increasingly faster speed; Palangie further more teaches approaching virtual object 202 at an increasingly faster speed, i.e. greater than a threshold. In paragraph [0078], Palangie teaches a first speed is greater than a baseline speed.

In paragraph [0027], the specification describes “[0027] FIGS. 1 to 2B are diagrams illustrating a prior art for implementing a contact between virtual objects in a virtual space”. In paragraph [0049], the specification describes “[0049] FIGS. 1 to 2B are diagrams illustrating a prior art for implementing a contact between virtual objects in a virtual space”.

In paragraph [0053] of the specification, the applicant admits that U.S. patent application Ser. No. 15/607,276, i.e.  Schwarz, US 20180342103 A1, “Using tracking to simulate direct tablet interaction in mixed reality” describes such a prior art method well. The first reference patent discloses a technique, in which a distance between interacting virtual objects acts as a trigger for activating a task in a virtual space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 13-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20180342103 A1) and in view of Palangie (US 20190333278 A1).
Regarding to claim 1 (Currently Amended), Schwarz discloses a method performed by a computer device for monitoring a distance between virtual objects and recognizing a contact between virtual objects in a virtual reality environment or an augmented reality environment (Fig. 1; [0041]: detect distance and  movement thresholds; Fig. 6A; [0057]: measure and track the distance between the user's hand 610A and the virtual content 600A; Fig. 14; [0109]:  a method 1400 for facilitating the manner in which a user interacts with virtual content in an augmented-reality scene; Fig. 15; [0121]: the threshold detection component 230 of computer system 200 determines whether the movement is performed within the input threshold distance while the scene component 210 monitors the 3D movement), the method comprising: 
monitoring a moving speed of a first part of a first object, a moving length of the first part, and a distance between the first part and a second part of a second object ([0031]: monitor a subsequent movement of the part of the user's hand while that part is continuously within the input threshold distance; [0039]: the detected change in position is moving length; velocity and acceleration are moving speed; continuously monitor the positioning and movement of the user and the virtual objects; this monitoring specifically detects any variation in the position and the movement of the objects, such as a detected change in position, velocity, orientation or acceleration; Fig. 1; [0041]: detect distance and  movement thresholds; Fig. 6A; [0057]: determine distances between each part of the user's hand 610A and each sub-portion of the virtual content 600A; [0078]: track and monitor the distance; [0082]: speed), 
wherein the moving speed of the first part is a magnitude of a linear velocity of the first part at a moment when the first part moves ( Schwarz; [0039]: this monitoring specifically detects any variation in the position and the movement of the objects, such as a detected change in position, linear velocity, and orientation; Fig. 7A; Fig. 7B; [0072]: the user progressively moves her extended finger towards to the virtual content at a linear velocity; [0082]: hand speed is linear; [0083]: absolute linear distances; the movement is along a straight path; [0089]: the velocity of the scrolling finger is linear); and
 recognizing that the first object is in contact with the second object when the distance between the first part and the second part is within a threshold distance (Fig. 6C; [0062]: being within the input threshold distance causes an input visual cue 620C to be projected onto the virtual content 600C; [0063]: the user's hand is sufficiently close to the virtual content to enter input; [0064]: once the user's hand satisfies the input threshold distance, then the input visual cue will immediately displace the target visual cue; Fig. 7B; [0072]: the user's finger is now within the input threshold distance to the virtual content; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content while a different part of the user's finger is on a back side of the virtual content), 
wherein the moving length of the first part is a moving length of the entire path that the first part moved from a first point to a second point while maintaining the moving speed equal to or greater than a threshold speed ([0031]: monitor a subsequent movement of the part of the user's hand while that part is continuously within the input threshold distance; moving speed is equal to or greater than zero; threshold speed is greater than zero; [0039]: continuously monitor the positioning and movement of the user and the objects; this monitoring specifically detects any variation in the position and the movement of the objects, such as a detected change in position, velocity, orientation or acceleration;  Fig. 6B; [0059]: the closest portion of the user's hand 610B is within a target threshold distance to at least one portion of the virtual content 600B; Fig. 6C; Fig. 6B; [0060]: If the user were to move her hand to a different location while still maintaining her hand within a target threshold distance to any other portion of the virtual content 600B, then the target visual cue 620B will follow the user's hand movement and will relocate to a corresponding different portion of the virtual content 600B; Fig. 7A; [0071]: the user's finger is sufficiently close to the virtual content; Fig. 7A; Fig. 7B; [0072]: the user progressively moves her extended finger towards to the virtual content; the user's finger is be within the input threshold distance; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content; 
    PNG
    media_image3.png
    471
    767
    media_image3.png
    Greyscale
), 
wherein the threshold distance varies based on the factors of the first part ([0082]: the threshold distances are dynamically adjusted; the threshold distances are dynamically adjustable based on other factors; the distances are adjusted based on the user's hand pose, hand speed, the presence of a second hand, and even other contextual factors).
	Schwarz fails to explicitly disclose: wherein the threshold distance varies based on the moving length of the first part.
	In same field of endeavor, Palangie teaches:
the moving speed of the first part (Palangie; [0053]: the rate of change of the speed of the movement of the user-controlled real object; an increasingly faster speed; approach virtual object 202 at an increasingly faster speed; [0078]: a first speed is greater than a baseline speed; a second speed is less than the baseline speed);
wherein the threshold distance varies based on the moving length of the first part (Fig. 2C; [0050]: speed is a moving length per time unit; the threshold distance dynamically changes depending upon the speed of the user-controlled real object's movement; speed is equal to the moving length in certain time; device 100a decreases the threshold distance from virtual object 202; [0053]: approach virtual object 202 at an increasingly faster speed; the distance between the user-controlled real object and virtual object 202 increases at an increasingly faster speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz to include the moving speed of the first part; wherein the threshold distance varies based on the moving length of the first part as taught by Palangie. The motivation for doing so would have been to dynamically change the threshold distance; to detect that the speed of the movement of the user-controlled real object is greater than a threshold speed; to approach virtual object 202 at an increasingly slower speed; to detect that the user-controlled real object  is passed through virtual object 202 within CGR environment 200 and is within the threshold distance as taught by Palangie in paragraphs [0050], [0053], and [0054].

Regarding to claim 2 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the first point is a position of the first part at a moment when the moving speed of the first part increases from less than the threshold speed to equal to or greater than the threshold speed (Palangie; Fig. 2C; [0050]: the user-controlled real object is within the threshold distance from virtual object 202 but at least the threshold distance away from other virtual objects 204-210 of CGR environment 200; if device 100a detects that the speed of the movement of the user-controlled real object is greater than a threshold speed, device 100a increases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered; [0053]: the rate of change of the speed of the movement of the user-controlled real object; an increasingly faster speed; approach virtual object 202 at an increasingly faster speed; [0078]: a second speed is less than the baseline speed), 
wherein the second point is a position of the first part at a moment when the moving speed of the first part decreases from equal to or greater than the threshold speed to less than the threshold speed (Palangie;  Fig. 2C; [0050]:  if device 100 a detects that the speed of the movement of the user-controlled real object is less than a threshold speed, device 100a decreases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered; [0053]: the rate of change of the speed of the movement of the user-controlled real object; an increasingly slower speed; decrease in magnitude at a decreasing rate; [0078]: a first speed is greater than a baseline speed).

Regarding to claim 3 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the threshold distance is set to an initial value if the moving speed of the first part is less than the threshold speed (Palangie;  Fig. 2C; [0050]:  if device 100 a detects that the speed of the movement of the user-controlled real object is less than a threshold speed, device 100a decreases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered; [0078]: if a second speed is less than the baseline speed, the threshold distance is set to less than the baseline threshold distance).

Regarding to claim 10 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the threshold distance is determined by at least one of a first relational function having the moving length of the first part as a parameter and a second relational function having the moving speed of the first part as a parameter (Palangie; Fig. 2C; [0050]: the threshold distance dynamically changes depending upon the speed of the user-controlled real object's movement;  device 100a decreases the threshold distance from virtual object 202), 
wherein the moving speed of the first part is a moving speed of the first part during the first part moves from the first point to the second point while maintaining the moving speed equal to or greater than the threshold speed (Palangie; Fig. 2C; [0050]: if device 100a detects that the speed of the movement of the user-controlled real object is greater than a threshold speed, device 100a increases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered), 
wherein the threshold distance is set to an initial value if the moving speed of the first part is less than the threshold speed (Palangie; [0078]: if a second speed is less than the baseline speed, the threshold distance is set to less than the baseline threshold distance).

Regarding to claim 11 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the moving length of the first part is a relative moving length of the first part with respect to the second part (Schwarz; Fig. 6A; Fig. 6B; [0059]: the user's hand 610B is now closer to the virtual content 600B; Fig. 7A; Fig. 7B; [0072]: the user progressively moves her extended finger towards to the virtual content; the user's finger is be within the input threshold distance; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content; 
    PNG
    media_image3.png
    471
    767
    media_image3.png
    Greyscale
).

Regarding to claim 13 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the threshold distance varies based on the moving length of the first part while the distance between the first part and the second part is within the threshold distance (Schwarz; Fig. 6C; [0061]: the user moves her hand even closer to the virtual content 600B such that a second threshold distance, or rather an input threshold distance, is satisfied; [0082]: the threshold distances are dynamically adjusted; the threshold distances are dynamically adjustable based on other factors; the distances are adjusted based on the user's hand pose, hand speed, the presence of a second hand, and even other contextual factors), wherein the threshold distance is set to an initial value when the distance between the first part and the second part exceeds the threshold distance (Schwarz; Fig. 6A; [0059]: while the user's hand 610A in FIG. 6A was too far removed from the virtual content 600A; set a target threshold distance; [0069]: the closest portion of the user's hand has initially satisfied the various threshold distances).
Schwarz in view of Palangie further discloses wherein the threshold distance varies based on the moving length of the first part while the distance between the first part and the second part is within the threshold distance (Palangie; Fig. 2C; [0050]: speed is a moving length per time unit; the threshold distance dynamically changes depending upon the speed of the user-controlled real object's movement; speed is equal to the moving length in certain time; device 100a decreases the threshold distance from virtual object 202; [0053]: approach virtual object 202 at an increasingly faster speed; the distance between the user-controlled real object and virtual object 202 increases at an increasingly faster speed).

Regarding to claim 14 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the threshold distance varies based on the moving speed of the first part while the distance between the first part and the second part is within the threshold distance (Palangie;  Fig. 2C; [0050]: speed is a moving length per time unit; the threshold distance dynamically changes depending upon the speed of the user-controlled real object's movement; speed is equal to the moving length in certain time; device 100a decreases the threshold distance from virtual object 202; [0053]: approach virtual object 202 at an increasingly faster speed; the distance between the user-controlled real object and virtual object 202 increases at an increasingly faster speed), 
Schwarz in view of Palangie further discloses the method of claim 1, wherein the threshold distance varies based on the moving speed of the first part while the distance between the first part and the second part is within the threshold distance (Schwarz; Fig. 6C; [0061]: the user moves her hand even closer to the virtual content 600B such that a second threshold distance, or rather an input threshold distance, is satisfied; [0082]: the threshold distances are dynamically adjusted; the threshold distances are dynamically adjustable based on other factors; the distances are adjusted based on the user's hand pose, hand speed, the presence of a second hand, and even other contextual factors); 
wherein the threshold distance is set to an initial value when the distance between the first part and the second part exceeds the threshold distance (Schwarz; Fig. 6A; [0059]: while the user's hand 610A in FIG. 6A was too far removed from the virtual content 600A; set a target threshold distance; [0069]: the closest portion of the user's hand has initially satisfied the various threshold distances).

Regarding to claim 15 (Original), Schwarz in view of Palangie discloses the method of claim 1, wherein the threshold distance varies based on the moving length of the first part when the moving length of the first part exceeds a threshold length (Schwarz; Fig. 6C; [0061]: the user moves her hand even closer to the virtual content 600B such that a second threshold distance, or rather an input threshold distance, is satisfied; [0082]: the threshold distances are dynamically adjusted; the threshold distances are dynamically adjustable based on other factors; the distances are adjusted based on the user's hand pose, hand speed, the presence of a second hand, and even other contextual factors).
Schwarz in view of Palangie further discloses wherein the threshold distance varies based on the moving length of the first part when the moving length of the first part exceeds a threshold length (Palangie; Fig. 2C; [0050]: speed is a moving length per time unit; the threshold distance dynamically changes depending upon the speed of the user-controlled real object's movement; speed is equal to the moving length in certain time; device 100a decreases the threshold distance from virtual object 202; [0053]: approach virtual object 202 at an increasingly faster speed; the distance between the user-controlled real object and virtual object 202 increases at an increasingly faster speed).

Regarding to claim 16 (Original), Schwarz in view of Palangie discloses the method of claim 15, wherein the threshold distance is set to an initial value if the moving length of the first part is less than the threshold length (Schwarz; [0061]: the user's hand 610B is within the target threshold distance such that the target visual cue 620B is displayed; [0069]: the closest portion of the user's hand has initially satisfied the various threshold distances).
Schwarz in view of Palangie further discloses wherein the threshold distance is set to an initial value if the moving length of the first part is less than the threshold length (Palangie; Fig. 2C; [0050]:  if device 100 a detects that the speed of the movement of the user-controlled real object is less than a threshold speed, device 100a decreases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered; [0078]: if a second speed is less than the baseline speed, the threshold distance is set to less than the baseline threshold distance).

Regarding to claim 17 (Original), Schwarz in view of Palangie discloses the method of claim 1 further comprises, 
displaying a first visual appearance of at least one of the first object, the second object, and a background based on the distance between the first part and the second part (Schwarz; Fig. 6B; [0059]: FIG. 6B shows that the user's hand 610B is now closer to the virtual content 600B; Fig. 6C; [0060]: the target visual cue 620B is illustrated as being underneath the user's hand 610B); 
displaying a second visual appearance of at least one of the first object, the second object, and the background in response to a change in the distance between the first part and the second part (Schwarz; Fig. 6C; [0061]:  the user moves her hand even closer to the virtual content 600B such that a second threshold distance, or rather an input threshold distance, is satisfied; [0062]: the user's hand 610B in FIG. 6B was merely within a target threshold distance to the virtual content 600B, the user's hand 610C in FIG. 6C is now sufficiently close to the virtual content 600C so as to be within an input threshold distance), 
wherein the first visual appearance and the second visual appearance are different from each other (Schwarz;  [0062]:  the user's hand 610B in FIG. 6B was merely within a target threshold distance to the virtual content 600B, the user's hand 610C in FIG. 6C is now sufficiently close to the virtual content 600C so as to be within an input threshold distance; Fig. 7A; Fig. 7B; [0072]: the user progressively moves her extended finger towards to the virtual content; the user's finger is be within the input threshold distance; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content; 
    PNG
    media_image3.png
    471
    767
    media_image3.png
    Greyscale
).

Regarding to claim 18 (Original), Schwarz in view of Palangie discloses the method of claim 1 further comprises, 
displaying a first visual appearance of at least one of the first object, the second object, and a background in response to the distance between the first part and the second part exceeding the threshold distance (Schwarz; Fig. 6B; [0059]:FIG. 6B shows that the user's hand 610B is now closer to the virtual content 600B; Fig. 6C; [0060]); 
displaying a second visual appearance of at least one of the first object, the second object, and the background in response to the distance between the first part and the second part being within the threshold distance (Schwarz; Fig. 6C; [0061]:  the user moves her hand even closer to the virtual content 600B such that a second threshold distance, or rather an input threshold distance, is satisfied; [0062]:  the user's hand 610B in FIG. 6B was merely within a target threshold distance to the virtual content 600B, the user's hand 610C in FIG. 6C is now sufficiently close to the virtual content 600C so as to be within an input threshold distance), 
wherein the first visual appearance and the second visual appearance are different from each other (Schwarz;  [0062]:  the user's hand 610B in FIG. 6B was merely within a target threshold distance to the virtual content 600B, the user's hand 610C in FIG. 6C is now sufficiently close to the virtual content 600C so as to be within an input threshold distance; Fig. 7A; Fig. 7B; [0072]: the user progressively moves her extended finger towards to the virtual content; the user's finger is be within the input threshold distance; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content; 
    PNG
    media_image3.png
    471
    767
    media_image3.png
    Greyscale
).

Regarding to claim 22 (New), Schwarz in view of Palangie discloses the method of claim 1, further comprising:
setting a touch point of the first object at an initial position that is a relative position with respect to the first part of the first object (Schwarz; Fig. 6B; [0060]: this target visual cue 620B is projected at a location on the virtual content 600B where the user's hand 610B is anticipated to be heading towards; 
    PNG
    media_image4.png
    398
    732
    media_image4.png
    Greyscale
; [0062]: this input includes touching; Fig. 7A; [0071]: the target visual cue is projected underneath the user's finger at an anticipated ending location of the user's finger),
wherein the touch point is positioned inside the first object or is positioned outside the first object in a state separated from the first object (Schwarz; Fig. 6C; [0062]: the user's hand 610C in FIG. 6C is now sufficiently close to the virtual content 600C so as to be within an input threshold distance. Being within the input threshold distance causes an input visual cue 620C to be projected onto the virtual content 600C; Fig. 7B; [0072]: FIG. 7B shows that the user's finger is now within the input threshold distance to the virtual content; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content while a different part of the user's finger is on a back side of the virtual content.); and
when the touch point is positioned within a threshold distance from the second part of the second object, recognizing that the first object and the second object are in contact (Schwarz; Fig. 6C; [0062]: being within the input threshold distance causes an input visual cue 620C to be projected onto the virtual content 600C; [0063]: the user's hand is sufficiently close to the virtual content to enter input; [0064]: once the user's hand satisfies the input threshold distance, then the input visual cue will immediately displace the target visual cue; Fig. 7B; [0072]: the user's finger is now within the input threshold distance to the virtual content; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content while a different part of the user's finger is on a back side of the virtual content); and
changing the relative position of the touch point with respect to the first part based on the moving distance or the moving speed of the first part (Schwarz; Fig. 6B-C; [0059]: track and monitor the positional relationship between all areas of the user's hand 610B and all areas of the virtual content 600B; Fig. 7B; [0072]: FIG. 7B shows that the user's finger is now within the input threshold distance to the virtual content; Fig. 7C; [0075]: part of the user's finger is on the front side of the virtual content while a different part of the user's finger is on a back side of the virtual content. 
    PNG
    media_image2.png
    453
    777
    media_image2.png
    Greyscale
 ).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20180342103 A1) in view of Palangie (US 20190333278 A1), and further in view of Tanaka (US 20120050281 A1)
Regarding to claim 21 (New), Schwarz in view of Palangie discloses the method of claim 1, further comprising:
Schwarz in view of Palangie fails to explicitly disclose deforming a shape of the first object based on the moving length or the moving speed of the first part.
In same field of endeavor, Tanaka teaches deforming a shape of the first object based on the moving length or the moving speed of the first part ([0084]: the target virtual object, i.e. first object, is deformed in accordance with the moving distance of an operation unit 1090, i.e. the first part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Palangie to include deforming a shape of the first object based on the moving length or the moving speed of the first part as taught by Tanaka. The motivation for doing so would have been to create the three-dimensional shape of the target virtual object 2010; to deform the target virtual object in accordance with the moving distance of an operation unit; as taught by Tanaka in paragraphs [0049] and [0084]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616